     Case 3:18-cv-01581-WQH-KSC Document 43 Filed 06/23/20 PageID.165 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    LANCE WILLIAMS,                                  Case No.: 18cv1581-WQH(KSC)
12                                   Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
13    v.                                               EX PARTE APPLICATION TO
                                                       CONTINUE THE MANDATORY
14    OFFICER NAVARRO, et al.,
                                                       SETTLEMENT CONFERENCE
15                                   Defendants.
                                                       [Doc. No. 42.]
16
17
18          Before the Court is defendants’ Ex Parte Application to Continue the Mandatory
19    Settlement Conference. [Doc. No. 42.] In the Ex Parte Application, defendants request
20    that the Court continue the Mandatory Settlement Conference until September 2020. The
21    reason for the request is the ongoing COVID-19 public health emergency. In support of
22    their Ex Parte Application, defendants submitted a Declaration by counsel and a copy of
23    correspondence from the California Department of Corrections and Rehabilitation
24    (CDCR) outlining and explaining the measures being taken to protect the health and
25    safety of inmates and staff. To control the spread of the virus, the (CDCR) has severely
26    limited the movement of inmates within each facility. Legal visits and telephonic
27    appearances have been limited to urgent and emergency matters. [Doc. No. 42, at p. 2;
28    Doc. No. 42-1, at pp. 4, 7.]

                                                   1
                                                                               18cv1581-WQH(KSC)
     Case 3:18-cv-01581-WQH-KSC Document 43 Filed 06/23/20 PageID.166 Page 2 of 2



 1          Good cause appearing, defendants’ Ex Parte Application is GRANTED.
 2    Accordingly, IT IS HEREBY ORDERED that the Mandatory Settlement Conference
 3    previously scheduled for June 29, 2020 is continued and will be conducted telephonically
 4    on September 28, 2020 at 2:00 p.m. before Magistrate Judge Karen S. Crawford.
 5    Counsel or any party representing himself or herself shall submit confidential settlement
 6    briefs directly to chambers by September 21, 2020. Defense counsel shall arrange for
 7    plaintiff to appear by telephone and shall initiate the telephonic conference by calling
 8    Judge Crawford’s chambers with plaintiff on the line.
 9          All other terms and condition of the original Scheduling Order [Doc. No. 30] shall
10    remain in full force and effect.
11          IT IS SO ORDERED.
12    Dated: June 23, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                 18cv1581-WQH(KSC)
